Citation Nr: 9912726	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  98-08 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
October 1953, and from May 1960 to October 1979.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), which denied the veteran's claim for 
service connection for hypertension.

An unappealed RO decision in February 1980 denied service 
connection for coronary artery disease.  The veteran appealed 
an RO decision in August 1985 denying his application to 
reopen that claim, but he failed to perfect that appeal by 
submitting a timely Substantive Appeal.  An unappealed RO 
decision in November 1985 denied his application to reopen 
that claim and denied service connection for hypertension.  
Subsequent applications to reopen the claim for service 
connection for heart disease have been denied by the RO.  
This appeal comes to the Board from a September 1997 RO 
decision denying service connection for hypertension.  The RO 
failed to consider the threshold question of whether new and 
material evidence has been submitted to reopen that claim. 

Although the RO has developed the issue on appeal as though 
it were an original claim for service connection, the Board 
finds that this treatment of the veteran's claim is not 
entirely appropriate.   As the veteran was given written 
notification of this determination in 1985, and a timely 
appeal was not thereafter received, the rating decision 
became final.  See 38 C.F.R. § 19.118 (1985).  Therefore, the 
veteran's current claim of entitlement to service connection 
for hypertension must be considered a petition to reopen a 
prior final decision.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (1998).  Consequently, the issue on appeal has 
been restyled as set forth on the first page of this 
decision.

The issue of new and material evidence must be addressed in 
the first instance by the Board because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
Once the Board finds that no such evidence has been offered, 
that is where the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Id.  Further 
analysis, beyond the evaluation of whether the evidence 
submitted in the effort to reopen is new and material, is 
neither required nor permitted.  Id. at 1384.  Any finding 
entered when new and material evidence has not been submitted 
"is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996) (applying an identical analysis to claims 
previously and finally denied, whether by the Board or by the 
RO).

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice to respond, and if 
not, whether the claimant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In light of the 
decision below, which finds that the veteran has failed to 
meet his initial burden of submitting new and material 
evidence to reopen his claim, the Board concludes that he has 
not been prejudiced by this decision.  In adjudicating the 
claim on a de novo basis, the RO accorded the veteran greater 
consideration than his claim in fact warranted under the 
circumstances.  Id.

The veteran has also filed a claim for service connection for 
coronary artery disease secondary to tobacco use or nicotine 
dependence.  The RO denied this claim in a February 1998 
decision, the veteran filed a Notice of Disagreement in April 
1998, and the RO issued its Statement of the Case in June 
1998.  Because no substantive appeal was received, this 
matter is not currently pending before the Board.  As the 
period for submission of a substantive appeal has now 
expired, the RO's February 1998 decision is final.

A claim for service connection for bronchitis and obesity 
secondary to tobacco use or nicotine dependence was denied in 
a June 1998 rating decision.  There is no appeal pending for 
this claim.

Finally, the veteran requested a hearing before the Board in 
his April 1998 substantive appeal of the claim for service 
connection for hypertension.  The hearing was scheduled in 
March 1999 but the veteran failed to report for the hearing.  
The Board will therefore proceed with adjudication of this 
matter.


FINDING OF FACT

1.  An unappealed RO decision in November 1985 denied service 
connection for hypertension. 

2.  The evidence that has been submitted since the November 
1985 RO decision is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

The additional evidence submitted since the November 1985 RO 
decision wherein the RO denied entitlement to service 
connection for hypertension is not new and material, and the 
veteran's claim for that benefit has not been reopened.  38 
U.S.C.A. §§ 5108, 7105, (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  

The veteran contends that he began taking blood pressure 
medication in 1978 and that the medication is the reason his 
blood pressure was in the normal range at his separation 
examination.  He argues that elevated blood pressure readings 
during service are linked to his current hypertension.

The evidence on file at the time of the 1985 RO decision 
noted above includes service medical records, which show that 
the veteran's blood pressure fluctuated during his service, 
with multiple readings reaching the borderline high or mildly 
elevated range and several other readings that were 
definitely elevated, including a blood pressure of 138/112 in 
August 1978.  (See 38 C.F.R. § 4.104, Note 2 following Code 
7101, which defines diastolic hypertension as diastolic 
pressure predominantly 90 or more, or systolic hypertension 
as systolic pressure of predominantly 160 or more.  
Hypertension must be confirmed by readings taken two or more 
times or at least three different ways.  Id.)  However, the 
majority of the blood pressure readings throughout service 
were normal.  The Board notes in particular the reading at 
the separation examination in July 1979 of 100/72, which was 
well within the normal range.  Id.  Although the veteran 
contends that this reading was affected by medication, there 
is no record in the service medical records that the veteran 
was prescribed medication for high blood pressure.  He was 
prescribed Inderal in 1975 but there is no suggestion that 
this was for high blood pressure, and the only medication 
noted in the service medical records during the period 
approaching separation from service were medicines for 
treatment of viral infections and antacids.

The claims file contains post-service medical records from 
treatment dating back to January 1980.  The veteran submitted 
records from US Air Force Hospital at Reese Air Force Base 
dating from January 1980 to December 1983.  These records 
show that the veteran had occasional elevated blood pressure 
readings within the first two years after separation from 
service, but most readings were within the normal range.  
Hypertension was not present to a degree of ten percent 
within the first year of service.  38 C.F.R. § 4.104, Code 
7101.  In fact, it was not until April 1983, 3 1/2 years after 
service, that the question was raised whether the veteran had 
high blood pressure.  At that time, it was noted that the 
veteran was taking no medication.  Minimal papilledema was 
noted in May 1983, which was not attributed to a specific 
disease, including hypertension.  It was not until December 
1983, over 4 years after service, that a diagnosis of 
hypertension was given.  

Also associated with the claims file are treatment records 
dated April 1984 to October 1985 from the Tulsa, Oklahoma VA 
outpatient facility, showing treatment of the veteran's 
various medical conditions.  In both May and July 1984, a 
history of hypertension was noted. 

The evidence submitted subsequent to the 1985 RO decision 
includes records from the VA facility in Big Spring, Texas, 
dated February 1989 to June 1989.  This evidence indicates 
that the veteran participated in hypertension classes. Also 
now of record are copies of inpatient and outpatient 
treatment records dated April 1995 to June 1996 from the 
Reynolds Army Community Hospital in Fort Sill, Oklahoma.  In 
April 1996, the veteran was hospitalized after experiencing 
chest pains.  He was diagnosed with a number of conditions, 
including hypertension.  In May 1996, it was noted that the 
veteran's hypertension was controlled through medication.

As noted above, the Board must address the threshold question 
of whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.  The 
law provides that, except as provided in § 5108, when a claim 
is denied by an unappealed RO decision, the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. § 7105 
(West 1991).   If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the claim shall be reopened and the former disposition of the 
claim shall be reviewed.  38 U.S.C.A. § 5108 (West 1991).  

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).  

In order to be "material," evidence must be probative as to 
an element which was a specified basis of the prior final 
disallowance.  Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998); Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 
1999) (en banc); Winters v. West No. 97-2180 (U.S. Vet. App. 
Feb. 17, 1999) (en banc). 
The additional evidence in question includes medical records 
that confirm that the veteran has hypertension, a fact 
previously known at the time of the 1985 RO decision.  The 
additional evidence does not alter the fact that there was no 
medical diagnosis of hypertension during service, so a 
chronic condition beginning during service is not shown.  The 
additional medical evidence does not include a competent 
medical opinion stating that the veteran's current 
hypertension was first manifested by the borderline high or 
elevated blood pressure readings during service.  The Board 
is cognizant of the elevated readings but they were not 
persistently elevated and a diagnosis of hypertension does 
not appear in the service medical records.  The majority of 
the blood pressure readings obtained during service were 
normal, including on the separation examination, when it was 
reported that the veteran's blood pressure was 100/72, well 
within normal range.  38 C.F.R. § 4.104, Note 1 following 
Code 7101.  Likewise, there is no opinion stating that there 
were any hypertensive symptoms exhibited during service which 
continued after service and are linked to the current 
condition.  In order to support the contended nexus, the 
veteran cannot rely on his own suppositions regarding the 
origins of his condition, but rather must present competent 
medical evidence linking that condition to his period of 
active service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (holding that lay persons are not competent to 
offer medical opinions). The additional evidence is not 
material evidence because it does not medically link the 
condition with remote events of service.  Elkins v. Brown, 8 
Vet. App. 391 (1995); Cox v. Brown, 5 Vet. App. 95 (1993).  
Although the evidence shows a medical diagnosis of 
hypertension in 1983, there is no medical evidence of record 
establishing that the hypertension began during or is linked 
to the veteran's period of service.

The Board also notes that the veteran may reopen his claim at 
any time with the submission of new and material evidence, 
such as a competent medical opinion that links his current 
hypertension or any hypertensive sequelae (i. e. papilledema) 
to the inservice elevated blood pressure readings.  The Board 
cannot provide such a link; it must be shown by medical 
evidence.  The Court has made it clear that the Board is 
precluded from making a medical judgment absent an expert 
opinion in that regard.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  In the absence of such evidence, the Board 
must find this application to reopen the claim must is 
denied.


ORDER

New and material evidence having not been presented, the 
veteran's application to reopen a claim for service 
connection for hypertension is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

